Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/733,658, filed on 01/03/2020.  Claims 1-17, as originally filed, are currently pending and have been considered below. Claim 1, 8, 12 and 16 are independent claim.

Priority
The application claims the priority of PRO 62/788,346 filed on 01/04/2019.

Drawings
The drawings filed on 01/03/2020 are accepted by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Analysis- 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of the ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language , typically but not always linked by the transition word “for” (e.g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Used of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The instant application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Independent claims 8, 12 and 16 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a logic module”, “a communication module”, “an operating module”, “a network module” term coupled with functional language “configured for determining”, “configured for receiving”, “configured for performing” without reciting sufficient structure to achieve the function.  Claim 8, 12 and 16 use a generic placeholder “configured to” term coupled with functional language “receive”, “determine”, “performing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The claim 8, 12 and 16 recite phrases “a logic module configured for determining” and “a detection unit configured to” term coupled with functional language, specifically “a communication unit configured to receive”, “an operating module configured for performing” etc. which are the limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Paragraph 15, 17, 19, 22 etc of the specification talk about module but the specification does not explicitly discuss the characteristic or definition of module. Thus examiner is not sure if recited module is any hardware or software. Also examiner could not find any algorithm to implement the recited hardware.
Claim 8, 12 and 16 use the phrase “configured to” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9-11, 13-15 and 17 are dependent claims dependent on claim 8, 12 and 16 respectively that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore dependent claims are rejected based on the same rationale as applied to the parent claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Application No. 2016/0087933 A1) in view of Fitch (US Patent Application Publication No. 2015/0365394 A1).

Regarding Claim 1, Johnson discloses a method for controlling a plurality of loT devices associated with an loT system, the loT devices comprising a trigger loT device and a functional loT device, a managing software executable on a client device being associated with the loT system (Johnson, Fig-1A, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device), the method comprising: 
sending, from the functional loT device, a credential to the client device after the functional loT device and the client device are paired (Johnson, ¶[0246], user sends a login request to a connection server. A DMP server may receive the request and may forward the request to a connection server. The connection server may then authenticate the user login credentials and establish a secure connection);
receiving, at the trigger loT device, a script from the client device after the trigger loT device and the client device are paired, wherein the script comprises the credential, at least one supported command, and at least one supported event, wherein the script is generated at the managing software and the at least one supported command is recognizable to the functional loT device (Johnson, ¶[0246], the user may then request a connection to a target device. The connection server may then associate target devices with the host server. The association between the host server and target device may be based on physical location, server loading rules, subnet relationship, security rules etc. The proxy server may forward the connection request to host server and may then establish a user-device connection between user device and target device. ¶[0252], the software that may implement, enable, allow, permit, control using techniques are described here. ¶[0255], in the IOT system, the connection service system may be used to allow a user to use handheld device to connect and access); 
establishing a connection between the trigger loT device and the functional loT device in accordance with the credential when the at least one supported event is triggered at the trigger loT device (Johnson, ¶[0281], the user may login to the service for authenticating the user and for identifying any devices. Devices associated with the user’s address may become accessible. ¶[0283], company A may send an alert to the home router for communicating with the user. The user may then determine whether or not to update the firmware of the home router); 
receiving, at the functional loT device, the at least one supported command from the trigger loT device (Johnson, ¶[0286] - Johnson, ¶[0289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction); and 
performing, at the functional loT device, a function of the functional loT device based on the at least one supported command (Johnson, ¶[0286] - ¶[0289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).
Johnson does not appear to disclose the following limitation that Fitch discloses:
 wherein the script comprises the credential (Fitch, ¶[0018], the security information can include, a token or digital certificate, which can include information such as a name or identity of the server and a public encryption key for the server. ¶[0023], the authorization server (or federated identity system) also contacts an entity such as a secure token service to obtain federated credentials, as may include an access key ID, a secret, and a secure token, and/or other such temporary security information, based at least in part on the permissions).
Johnson in view of Fitch are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “internet security, and secure authentication”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Johnson in view of Fitch to include the idea of obtaining security credentials that enable the user to communicate with another party over a network in a way that enables the recipient to authenticate an identity of the sender, and prevents unintended recipients from accessing information it the communications. 

 Regarding claim 2, Johnson in view of Fitch discloses the method according to claim 1, further comprising: 
generating, at the functional loT device, a pre-shared key and a secret ID (Fitch, ¶[0012], the request was signed using the shared secret can enable a recipient to authenticate the identity of the sender through the fact that the sender has access to, or possession of the key or other shared secret. ¶[0029], When the client device receives security credentials, such as a shared secret, from a source such as an authorization service, the client can cause the secret to be stored to the BSM); 
and 
generating, at the functional loT device, the credential based on the pre-shared key and the secret ID (Fitch, ¶[0012], the request was signed using the shared secret can enable a recipient to authenticate the identity of the sender through the fact that the sender has access to, or possession of the key or other shared secret. ¶[0029], When the client device receives security credentials, such as a shared secret, from a source such as an authorization service, the client can cause the secret to be stored to the BSM). 

Regarding claim 3, Johnson in view of Fitch discloses the method according to claim 1, further comprising: 
sending, from the trigger loT device, the at least one supported event to the client device (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction). 

Regarding claim 4, Johnson in view of Fitch discloses the method according to claim 1, wherein the trigger loT device is a door sensor and the step of establishing the connection between the trigger loT device and the functional loT device comprises: 
when a door with which the door sensor is associated is opened, the at least one supported event is triggered (Johnson, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device. A user may wish to control one or more of: garage door, a ceiling light, a fan etc). 

Regarding claim 5, Johnson in view of Fitch discloses the method according to claim 1, wherein the functional loT device is a network video recorder and the function of the functional loT device is video recording (Fitch, ¶[0052], the application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user).

Regarding claim 6, Johnson in view of Fitch discloses the method according to claim 1, further comprising: 
receiving, at the trigger loT device, the script (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Regarding claim 7, Johnson in view of Fitch discloses the method according to claim 1, wherein before the script is generated at the managing software, the method further comprises: 
sending, from the functional loT device, the at least one supported command to the client device (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Regarding claim 8, Johnson discloses a trigger loT device associated with an loT system (Johnson, Fig-1A, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device), comprising: 
a logic module configured for determining whether at least one supported event is triggered (Johnson, ¶[0246], user sends a login request to a connection server. A DMP server may receive the request and may forward the request to a connection server. The connection server may then authenticate the user login credentials and establish a secure connection); 
and a communication module connecting with the logic module and configured for receiving a script from a client device associated with the loT system, wherein the script comprises a credential, at least one supported command, and the at least one supported event, wherein the credential is sent from a functional loT device associated with the loT system to the client device, the at least one supported command is recognizable to the functional loT device, and the script is generated at a managing software executable on the client device (Johnson, ¶[0246], the user may then request a connection to a target device. The connection server may then associate target devices with the host server. The association between the host server and target device may be based on physical location, server loading rules, subnet relationship, security rules etc. The proxy server may forward the connection request to host server and may then establish a user-device connection between user device and target device. ¶[0252], the software that may implement, enable, allow, permit, control using techniques are described here. ¶[0255], in the IOT system, the connection service system may be used to allow a user to use handheld device to connect and access), and 
the communication module further configured for establishing a connection with the functional loT device in accordance with the credential when the at least one event is triggered and sending the at least one supported command to the functional loT device (Johnson, ¶[0281], the user may login to the service for authenticating the user and for identifying any devices. Devices associated with the user’s address may become accessible. ¶[0283], company A may send an alert to the home router for communicating with the user. The user may then determine whether or not to update the firmware of the home router).
so that a function of the functional loT device is performed based on the at least one supported command (Johnson, ¶[0286] - ¶[0289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).
Johnson does not appear to disclose the following limitation that Fitch discloses:
wherein the script comprises the credential (Fitch, ¶[0018], the security information can include, a token or digital certificate, which can include information such as a name or identity of the server and a public encryption key for the server. ¶[0023], the authorization server (or federated identity system) also contacts an entity such as a secure token service to obtain federated credentials, as may include an access key ID, a secret, and a secure token, and/or other such temporary security information, based at least in part on the permissions).
Johnson in view of Fitch are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “internet security, and secure authentication”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Johnson in view of Fitch to include the idea of obtaining security credentials that enable the user to communicate with another party over a network in a way that enables the recipient to authenticate an identity of the sender, and prevents unintended recipients from accessing information it the communications. 

Regarding claim 9, Johnson in view of Fitch discloses the trigger loT device according to claim 8, wherein the communication module is further configured for sending the at least one supported event to the client device (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Regarding claim 10, Johnson in view of Fitch discloses the trigger loT device according to claim 8, wherein the trigger loT device is a door sensor, and when a door with which the door sensor is associated is opened, the at least one supported event is triggered (Johnson, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device. A user may wish to control one or more of: garage door, a ceiling light, a fan etc).

Regarding claim 11, Johnson in view of Fitch discloses the method according to claim 8, wherein the communication module is further configured for receiving the script from the client device (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Regarding claim 12, Johnson discloses a functional loT device associated with an loT system (Johnson, Fig-1A, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device), comprising: 
an operating module configured for performing a function base on at least one supported command (Johnson, ¶[0246], user sends a login request to a connection server. A DMP server may receive the request and may forward the request to a connection server. The connection server may then authenticate the user login credentials and establish a secure connection); and 
a network module connecting with the operating module and configured for sending a credential to a client device associated with the loT system (Johnson, ¶[0246], the user may then request a connection to a target device. The connection server may then associate target devices with the host server. The association between the host server and target device may be based on physical location, server loading rules, subnet relationship, security rules etc. The proxy server may forward the connection request to host server and may then establish a user-device connection between user device and target device. ¶[0252], the software that may implement, enable, allow, permit, control using techniques are described here. ¶[0255], in the IOT system, the connection service system may be used to allow a user to use handheld device to connect and access),
establishing a connection with a trigger loT device associated with the loT system in accordance with the credential when at least one supported event is triggered at the trigger loT device, and receiving the at least one supported command of a script from the trigger loT device (Johnson, ¶[0281], the user may login to the service for authenticating the user and for identifying any devices. Devices associated with the user’s address may become accessible. ¶[0283], company A may send an alert to the home router for communicating with the user. The user may then determine whether or not to update the firmware of the home router). 
wherein the script is generated at a managing software executable on the client device (Johnson, ¶[0286] - Johnson, ¶[0289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).
Johnson does not appear to disclose the following limitation that Fitch discloses:
 wherein the script comprises the credential (Fitch, ¶[0018], the security information can include, a token or digital certificate, which can include information such as a name or identity of the server and a public encryption key for the server. ¶[0023], the authorization server (or federated identity system) also contacts an entity such as a secure token service to obtain federated credentials, as may include an access key ID, a secret, and a secure token, and/or other such temporary security information, based at least in part on the permissions).
Johnson in view of Fitch are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “internet security, and secure authentication”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Johnson in view of Fitch to include the idea of obtaining security credentials that enable the user to communicate with another party over a network in a way that enables the recipient to authenticate an identity of the sender, and prevents unintended recipients from accessing information it the communications.

Regarding claim 13, Johnson in view of Fitch discloses the functional loT device according to claim 12, further comprising a generating module configured for generating a pre-shared key and a secret ID and generating the credential based on the pre-shared key and the secret ID (Fitch, ¶[0012], the request was signed using the shared secret can enable a recipient to authenticate the identity of the sender through the fact that the sender has access to, or possession of the key or other shared secret. ¶[0029], When the client device receives security credentials, such as a shared secret, from a source such as an authorization service, the client can cause the secret to be stored to the BSM).

Regarding claim 14, Johnson in view of Fitch discloses the functional loT device according to claim 12, wherein the at least one supported command is sent from the functional loT device to the client before the script is generated at the managing software (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Regarding claim 15, Johnson in view of Fitch discloses the functional loT device according to claim 12, wherein the functional loT device is a network video recorder and the function is video recording (Fitch, ¶[0052], the application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user).

Regarding claim 16, Johnson discloses an loT system comprising: 
a managing software executable on a client device for generating a script based on a credential, at least one supported event, and at least one supported command (Johnson, Fig-1A, ¶[0240], a user may wish to connect to and control one or more target devices using a mobile device); 
a trigger loT device comprising: 
a logic module configured for determining whether the at least one supported event is triggered (Johnson, ¶[0246], user sends a login request to a connection server. A DMP server may receive the request and may forward the request to a connection server. The connection server may then authenticate the user login credentials and establish a secure connection); and 
a communication module communicationally connected to the logic module and configured for receiving the script from the client device; and 
a functional loT device comprising: 
an operating module; and 
a network module communicationally connected to the operating module and configured for sending the credential to the client device and receiving the at least one supported command from the trigger loT device (Johnson, ¶[0246], the user may then request a connection to a target device. The connection server may then associate target devices with the host server. The association between the host server and target device may be based on physical location, server loading rules, subnet relationship, security rules etc. The proxy server may forward the connection request to host server and may then establish a user-device connection between user device and target device. ¶[0252], the software that may implement, enable, allow, permit, control using techniques are described here. ¶[0255], in the IOT system, the connection service system may be used to allow a user to use handheld device to connect and access); 
wherein the at least one supported command is recognizable to the functional loT device, the communication module is further configured for establishing a connection with the network module in accordance with the credential when the at least one supported event is triggered (Johnson, ¶[0281], the user may login to the service for authenticating the user and for identifying any devices. Devices associated with the user’s address may become accessible. ¶[0283], company A may send an alert to the home router for communicating with the user. The user may then determine whether or not to update the firmware of the home router); 
and the operating module is configured for performing a function of the functional loT device based on the at least one supported command (Johnson, ¶[0286] - Johnson, ¶[0289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).
Johnson does not appear to disclose the following limitation that Fitch discloses:
 wherein the script comprises the credential (Fitch, ¶[0018], the security information can include, a token or digital certificate, which can include information such as a name or identity of the server and a public encryption key for the server. ¶[0023], the authorization server (or federated identity system) also contacts an entity such as a secure token service to obtain federated credentials, as may include an access key ID, a secret, and a secure token, and/or other such temporary security information, based at least in part on the permissions).
Johnson in view of Fitch are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “internet security, and secure authentication”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Johnson in view of Fitch to include the idea of obtaining security credentials that enable the user to communicate with another party over a network in a way that enables the recipient to authenticate an identity of the sender, and prevents unintended recipients from accessing information it the communications.

Regarding claim 17, Johnson in view of Fitch discloses the loT system according to claim 16, wherein the at least one supported command is sent from the functional loT device to the client before the script is generated at the managing software (Johnson, ¶[286] - Johnson, ¶[289], the association of the UDL-1Y-512 and the UNIQUE ID IY-504 of the device 1Y-502 may be used for tracking product ownership. Transfer of an association between device’s UNIQUE ID 1Y-504 and UDL 1Y-512 and a user may be used for triggering a commercial transaction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433